Citation Nr: 0406069	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970 and from September 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


REMAND

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law in November 2000.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The representative points out that the evidence does not show 
that the veteran was notified of the November 1991 RO denial 
of service connection for a left knee disability.

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the veteran 
submitted a PTSD questionnaire in August 2000 and a duplicate 
copy of that questionnaire in October 2001.  The 
questionnaire indicates that his unit came under enemy fire 
in July and August 1969 at LZ Cork mountaintop. He indicated 
that His unit was B Battery, 13th Artillery.  However, a July 
1970 Disposition Form identifies his unit as Battery B, 6th 
BN 11th Artillery.  The service treatment records show that 
the veteran had glass removed from his eye in July 1969.  The 
veteran states that this was the result of a mortar attack.
The personnel records furnish by the National Personnel 
Records Center (NPRC) pertain primarily to his National Guard 
service.  

In December 2001 the veteran submitted service medical 
records, which indicate that he injured his knee in the 
Persian Gulf in January 1991.  He underwent an arthrogram in 
June 1991.  As such the Board is of the opinion that a VA 
examination is warranted.  He has also requested that we 
obtain the treatment records from the VA facilities in 
Fayetteville and Charleston.  

Finally, the Board observes that in April 2002 the veteran 
submitted a notice of disagreement with a March 2002 rating 
decision which decreased the veteran's evaluation for 
residuals of prostate cancer.  The record does not reflect 
that the veteran has been provided with a statement of the 
case in response to this notice of disagreement.  Because the 
notice of disagreement has placed the issue in appellate 
status, the matter must be remanded for the RO to issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, these matters are remanded for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Veterans 
Benefits Act of 2003, P.L. 108- __ 
,Section 701 (H.R. 2297, December 16, 
2003).

2.  The RO should again ask the veteran 
to furnish more specific information 
regarding the stressors for bother 
Vietnam and Persian Gulf service.  He 
should clarify what unit(s) he was in 
while serving in Vietnam and the dates in 
each unit.  He should provide the units 
to which he was at the time of the 
reported stressors, to include LZ Cork 
and the location of LZ Cork, the month 
and year of the mortar attack, which 
resulted in the glass in his eye 
(apparently July 1969).  He should 
provide the unit to which the 18 year old 
soldier was assigned and location when he 
was killed after two or three weeks in 
country and the specific location and 
dates regarding the casualties which 
occurred the day before he arrived in 
Vietnam and the unit to which those 
soldiers were assigned.  

3.  The RO should ask the veteran to 
identify the dates he was treated at the 
VA medical facilities in Fayetteville and 
Charleston.  He should identify all 
health care providers who have treated 
him for is PTSD and left knee from August 
970 to the present which have not been 
previously submitted.  

4.  The RO should contact all appropriate 
sources, to include NPRC and U.S. Army 
Reserve Personnel (ARPERCEN) in order to 
obtain a copy of the veteran's personnel 
records for his first period of active 
duty and to conduct a search for 
additional medical records pertaining to 
second period of active duty and his 
service in the Army National Guard of 
South Carolina.  He was apparently 
assigned to the 132nd MP Co. Florence, 
South Carolina. 

5.  The RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 to verify the 
stressors identified by the veteran for 
both Vietnam and the Persian Gulf, to 
include the mortar attack in July 1969.  

6.  If any claimed stressor is 
sufficiently verified by the RO, the 
veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature, severity, and 
etiology of the reported PTSD. The claims 
folder, to must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The 
examiner is to be informed that only a 
stressor verified by the RO or the Board 
may be used as a basis for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should identify the specific stressor or 
stressors that support that diagnosis.  A 
complete rationale for all opinions 
expressed should also be provided.  

7.  The RO should also schedule the 
veteran for a VA examination by an 
orthopedist to determine the nature, 
extent and likely etiology of the 
veteran's claimed left knee disability.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a current left knee disability that 
is due to his military service, to 
include the January 1991 injury while 
serving in the Persian Gulf.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.

8.  The RO is asked to locate a copy of 
the letter notifying the veteran of the 
November 1991 denial and his appellate 
rights and associate the letter with the 
claims folder.

9.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

10.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
the reduction of his evaluation for 
residuals of prostate cancer.  He should 
also be informed of the requirements to 
perfect his appeal with respect to this 
issue.  The RO is informed that this 
issue is not before the Board until 
timely protected.

11.  Following completion of all possible 
development requested hereinabove, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

